DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Regarding Claim 1, in line 3, “a uplink” should be “an uplink”.
Regarding Claim 8, in line 5, “a uplink” should be “an uplink”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vos (US 2015/0039958, filed in IDS) in view of Marinier et al. (US 2009/0307554, filed in IDS).
Regarding Claim 1, Vos teaches a method for a communication device operating in a wireless communication system, the method comprising:
generating a uplink (UL) data to be transmitted for an uplink grant of a Hybrid-ARQ (HARQ) process ([0038] TTI bundling and dynamic bundle size adjustment may be implemented by wireless terminals (UEs) transmitting uplink data to a base station such as an eNB. For LTE systems, synchronous HARQ may be implemented for the uplink);

performing a HARQ retransmission of the UL data, if the new HARQ transmission of the UL data fails ([0025] The transmission module is configured to transmit the second TTI bundle in response to a determination that transmission of the TTI bundle has failed to result in successful decoding of the block of data at the receiver; [0026] determine a corresponding HARQ process related to the received negative acknowledgements, and cause the TTI bundle size associated with that HARQ process to be adjusted in accordance with a schedule. The adjusted bundle size is used by the transmission module 310 for the next HARQ retry for that HARQ process),
wherein the counter is counted each time a HARQ transmission of the UL data fails ([0022] If a negative acknowledgement (NACK) is received, the retransmission counter is incremented).
wherein based on the counter ([0022] counter) being equal to or larger than a threshold ([0030] k1), the HARQ retransmission of the UL data is performed with an adjusted bundle size ([0030] the first k1 retransmissions may use a TTI bundle size of x RVs, 1+1st retransmission may use an adjusted bundle size of y1 RVs; [0033] the bundle size adjustment schedule causes the TTI bundle size to increase over time).
	However, Vos does not teach based on the counter being equal to or larger than a threshold, the HARQ retransmission of the UL data is performed with bundling transmission.
	In an analogous art, Marinier teaches based on the counter being equal to or larger than a threshold, the HARQ retransmission of the UL data is performed with bundling transmission ([0055] A WTRU sends an initial HARQ transmission 202 at TTI #1. The initial HARQ transmission 202 is a single non-bundled HARQ transmission. After receiving a NACK 204 for the initial HARQ transmission, the WTRU sends a bundled HARQ transmission 206 at TTI #9 through TTI #12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Marinier’s method with Vos’s method so that radio resource usage can be minimized with a non-bundled HARQ transmission during the initial transmission. Thus, power consumption at the UE can be improved and a more efficient system can be accomplished.

Regarding Claim 2, Vos does not teach based on the counter being smaller than the threshold, the HARQ retransmission of the UL data is performed without bundling transmission.
In an analogous art, Marinier teaches based on the counter being smaller than the threshold, the HARQ retransmission of the UL data is performed without bundling transmission ([0055] A WTRU sends an initial HARQ transmission 202 at TTI #1. The non-bundled HARQ transmission. After receiving a NACK 204 for the initial HARQ transmission, the WTRU sends a bundled HARQ transmission 206 at TTI #9 through TTI #12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Marinier’s method with Vos’s method so that radio resource usage can be minimized with a non-bundled HARQ transmission during the initial transmission. Thus, power consumption at the UE can be improved and a more efficient system can be accomplished.

Regarding Claim 3, the combination of Vos and Marinier, specifically Vos teaches based on an Acknowledgement (ACK) for the new HARQ transmission of the UL data being not received or uplink grant for retransmission for the UL data being received, the communication device considers that the new HARQ transmission of the UL data fails ([0003] if the errors in a received data block cannot be corrected, the transmitter is informed via Negative Acknowledgement (NACK) and the data block is retransmitted).

Regarding Claim 4, the combination of Vos and Marinier, specifically Vos teaches based on the HARQ retransmission of the UL data being performed with bundling transmission, the HARQ retransmission of the UL data are repeated ([0030] x RVs) in a bundling period ([0030] TTI bundle size) related to the bundling transmission ([0030] the first k1 retransmissions may use a TTI bundle size of x RVs, while the k1+1st retransmission may use an adjusted bundle size of y1 RVs).

In an analogous art, Marinier teaches being the HARQ retransmission of the UL data being performed without bundling transmission, the HARQ retransmission of the UL data are performed via a single transmission ([0025] Upon reception of a NACK 106, 110 from the Node B, the WTRU may send a single non-bundled HARQ retransmission 108, 112, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Marinier’s method with Vos’s method so that radio resource usage can be minimized with a non-bundled HARQ transmission during the initial transmission. Thus, power consumption at the UE can be improved and a more efficient system can be accomplished.

Regarding Claim 6, the combination of Vos and Marinier, specifically Vos teaches based on the HARQ retransmission of the UL data being performed with bundling transmission, the UE increments the counter by either 1 or a size of a bundling period related to the bundling transmission ([0022] If a negative acknowledgement (NACK) is received, the retransmission counter is incremented).

Regarding Claim 7, Vos does not teach the UL data is a Medium Access Control (MAC) Protocol Data Unit (PDU) including at least one MAC Service Data Unit (SDU).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Marinier’s method with Vos’s method so that radio resource usage can be minimized with a non-bundled HARQ transmission during the initial transmission. Thus, power consumption at the UE can be improved and a more efficient system can be accomplished. Moreover, the MAC PDU transmission and the HARQ process can be processed together by the MAC entity correctly.

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakabe (US 2014/0010105) teaches method for TTI bundling type change based on CRC-OK counts and a threshold value.
Khoryaev et al. (US 2013/0242889) teaches method for PUSCH TTI bundling.
Hsu (US 2010/0142494) teaches method for improving HARQ procedure in the transition of TTI bundling in a wireless communication system.
Jitsukawa et al. (US 2016/0366584) teaches method for adjusting TTI bundling size with TPC command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413